THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


             In the Matter of Kenneth Gary Cooper, Respondent

             Appellate Case No. 2014-002702


                               Opinion No. 27534 

                   Submitted June 8, 2015 – Filed June 24, 2015 



                            DEFINITE SUSPENSION


             Lesley M. Coggiola, Disciplinary Counsel, and C. Tex
             Davis, Jr., Senior Assistant Disciplinary Counsel, both of
             Columbia, for Office of Disciplinary Counsel.

             William L. Runyon, Jr., of Charleston, for respondent.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of an admonition, public reprimand, or a definite suspension not to
exceed twelve (12) months. We accept the Agreement and suspend respondent
from the practice of law in this state for twelve (12) months. The facts, as set forth
in the Agreement, are as follows.

                                        Facts

On January 31, 2012, respondent went to a restaurant where his son tended bar in
order to drive his son home after completing his shift. While at the restaurant,
respondent came into contact with a former neighbor and the neighbor's son. A
verbal altercation escalated into a physical fight. The Charleston County Sheriff's
Office responded. The former neighbor alleged respondent and respondent's son
physically assaulted him and his son. The former neighbor refused medical
treatment while his son was transported to the hospital.

On February 3 and February 7, 2012, the neighbor and his son met with detectives
from the Charleston County Sheriff's Office and positively identified respondent as
the individual who had assaulted them. On February 29, 2012, respondent was
arrested and charged with Assault and Battery, 2nd degree, and Assault and
Battery, 3rd degree.

Respondent represents that he believed that both charges against him were going to
be tried in General Sessions Court. In actuality, the Assault and Battery, 3rd
degree, charge was heard by the Magistrate's Court and, on April 17, 2012,
respondent was found guilty in absentia. On May 17, 2012, respondent paid the
fines and costs in the amount of $1,124.76 to satisfy the sentence.

Thereafter, respondent retained counsel. Among other actions, counsel filed a
motion seeking to obtain the son's medical records from the night of the
altercation. The son's medical records demonstrated the son was substantially
intoxicated and that his injuries would not support the Assault and Battery, 2nd
degree, charge.

On November 6, 2013, the Assault and Battery, 2nd degree, charge was remanded
to Magistrate's Court. Ultimately, this charge was marked nolle prosequi on May
21, 2014.

                                        Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 8.4(a) (it is
professional misconduct for lawyer to violate Rules of Professional Conduct) and
Rule 8.4(b) (it is professional misconduct for lawyer to commit a criminal act that
reflects adversely on lawyer's honesty, trustworthiness or fitness as lawyer in other
respects).

Respondent also admits his misconduct constitutes ground for discipline under the
following Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR: Rule
7(a)(1) (it shall be ground for discipline for lawyer to violate Rules of Professional
Conduct).
                                     Conclusion

We accept the Agreement for Discipline by Consent and definitely suspend
respondent from the practice of law in this state for twelve (12) months.1 Within
fifteen days of the date of this opinion, respondent shall file an affidavit with the
Clerk of Court showing that he has complied with Rule 30 of Rule 413, SCACR.

DEFINITE SUSPENSION.

TOAL, C.J., PLEICONES, KITTREDGE and HEARN, JJ., concur.
BEATTY, J., not participating.




1
 Respondent's disciplinary history includes a six (6) month suspension from the
practice of law, with conditions. In the Matter of Cooper, 397 S.C. 339, 725
S.E.2d 491 (2012). In addition, the Court found respondent in criminal and civil
contempt of this Court for willfully violating the conditions of his six (6) month
suspension and failing to pay the costs of the disciplinary proceeding. In the
Matter of Cooper, 405 S.C. 579, 748 S.E.2d 778 (2013).